DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Coleman (U.S. Patent No. 6,571,525).
Regarding claim 1, Coleman discloses a wall frame component (10) capable of  assembling an exterior frame of a modular wall panel having an interior space at least partially defined by said exterior frame, said wall frame component5 comprising a straight frame component having a pair of face walls (28, 30) spaced apart from one another; a pair of end walls (32, 34) spaced apart by said face walls and affixed at terminal ends thereto; an outer surface (36) extending transversely between and substantially 10perpendicular to corresponding edges of said face walls and corresponding edges of said end walls, said outer surface forming an exterior boundary of said exterior frame and disposed at a perimeter of said modular wall panel when assembled; an inner surface (opposite side 36) opposite and spaced apart from said outer surface, said inner surface forming an interior boundary of said exterior frame and at least 15partially defining an interior space of said modular wall panel between said inner surface of different ones of said frame components collectively forming said exterior frame when assembled; at least one outer aperture (38, 40, 42, 44) extending through said outer surface; at least one inner aperture (Fig. 4) extending through said inner surface; and 20a passage (Fig. 4) formed between said at least one outer aperture and said at least one inner aperture, said passage configured to provide ingress and egress to said interior space of said wall panel through an exterior edge of said exterior frame at a perimeter of said modular wall panel and between respective interior spaces of 25adjacent joined modular wall panels, said passage further configured to receive an insert therein (Figs.8a-8c). 
Regarding claim 2, Coleman discloses at least the face walls (28, 30) includes at least one support rib (50) extending therefrom toward said interior space, said at least one support rib configured to at least provide structural support to said wall frame component (Fig. 4).
Regarding claim 3, Coleman discloses at least one divider (50) extending from said outer surface and between said pair of face walls, said at least one divider at least partially defining said passage extending from said at least one aperture (Fig. 4).
Regarding claim 4, Coleman discloses wherein said at least one divider (50) includes at least one support rib (50 between 47 and 48) extending therefrom toward said passage.
Regarding claim 5, Coleman discloses a countersunk portion (approximate 12-18 and 20-26, Fig. 6) at least partially surrounding said at least one aperture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 15-17 of U.S. Patent No. 11,174,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented case recites all the limitations of the instant application. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a wall frame component having a passage configured to receive an insert therein wherein the insert is a cap including a lug portion dimensioned to be received in one an outer aperture. And retained within the passage, a cover having a larger dimension than the at least one outer aperture, the cap configure to substantially block the outer aperture when the lug portion is retained within the passage as recited in claim 6 in combination with claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633